Citation Nr: 1427060	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-39 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for vertigo. 

3. Entitlement to a compensable disability evaluation for bilateral hearing loss. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January and September 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in March 2014; a transcript of which can be located in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran does not have a left knee disability.

2. The Veteran does not have vertigo.

3. The Veteran has level II hearing loss bilaterally. 

4. With resolution of the doubt in the Veteran's favor, the Veteran is unable to obtain or maintain any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 
2. The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 
3. The criteria for an initial disability evaluation in excess of 0 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).

4. The criteria for a TDIU are approximated. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In the context of the claim for a compensable disability evaluation for hearing loss, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the service connection claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in December 2008 and September 2010 of information as to the evidence required to substantiate the claims, and of the division of responsibilities between VA and a claimant in developing an appeal. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection, an increased rating, and individual unemployability.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. No further action pursuant to Bryant is necessary.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), service induction and separation examinations, VA outpatient treatment records, VA examination reports, lay statements, and statements from the Veteran. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


Left Knee Disability 

The Veteran asserts that he has a left knee disability due to his military service. The evidence does not establish the Veteran has a left knee disorder linked to service and his claim is denied. 

The Veteran's service treatment records (STRs) are negative for any complaints or treatment of a left knee disability. Post service VA treatment records indicate the Veteran sought treatment for left knee pain in January 2009 after he heard his left knee pop while walking a few days before his medical visit. The doctor noted "knee arthralgia suspect for possible ligament derangement." During a follow up visit in February 2009, a MRI showed a posterior horn medial meniscal tear  extending into the body, with early djd and small effusion. The Veteran reported intermittent left knee pain but denied current left knee pain or a history of pain, locking, or swelling. The doctor noted, intermittent left knee arthralgia, most likely early osteoarthritis. 

The Veteran underwent a VA examination of his upper and lower extremities in May 2012 for peripheral neuropathy. At that time the examiner noted normal left knee extension and flexion and no muscle atrophy. Although there was no medical examination conducted to specifically asses the Veteran's left knee, none is required. While the Veteran has been treated for left knee pain, the competent evidence does not suggest that there is a left knee disability with an etiology of service origin. See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board has considered the Veteran's statements regarding his left knee. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

While the Veteran may be competent to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis of a left knee disability. Cromley v. Brown, 7 Vet. App. 376, 379  (1995). 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that he has been diagnosed with a left knee disability, the preponderance of the evidence is against the claim and it must be denied. 


Vertigo

The Veteran asserts that he had vertigo in service and now experiences more frequent episodes of dizziness. However, the Veteran has not been diagnosed with vertigo, thus his claim for service connection is denied.   

The Veteran's service treatment records (STRs) indicate the Veteran sustained a cut  lip and skinned nose when he fainted while standing in formation in May 1964. There is otherwise no indication the Veteran had a continuing vertigo-like disorder in military service - his STRS are otherwise negative for any complaints or treatment of vertigo. Post service VA treatment records are also negative for any complaints or treatment for vertigo.   

Although no medical examinations were conducted to assess the Veteran's claim regarding vertigo, none is required. There is also no current evidence that the Veteran has vertigo. See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

As noted, lay evidence may be competent and sufficient to establish a diagnosis of a condition in certain circumstances, and while the Veteran may be competent to report lay-observable symptoms, he is not competent to self-diagnose a disorder. There is no evidence here that the Veteran has a vertigo-like disorder. Degmetich and Brammer, above. The preponderance of the evidence is against the claim and it must be denied. 

Initial Rating Claim - Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is more severe than reflected by the 0 percent disability evaluation currently assigned. Because he has Level II hearing loss bilaterally, his claim will be denied.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran's bilateral hearing loss is currently assigned a 0 percent evaluation under Diagnostic Code 6100. 38 C.F.R. §§ 4.85, 4.86. Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R.      § 3.385. Once a disability is established, levels of hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss. 38 C.F.R.           § 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII. See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as puretone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate. In that case, Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used. Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear. 38 C.F.R. §§ 3.383, 3.385, 4.85(b). A 10 percent disability evaluation is warranted when a veteran's hearing yield a Roman numeral value of at least IV in one ear and III in the other. A 20 percent disability evaluation is warranted when a Veteran's hearing yield a Roman numeral value of at least V in both ears.

The Veteran underwent a VA audiology examination in August 2012. His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
70
LEFT
35
35
30
30
35

The average puretone threshold was 46.5 decibels in the right ear and 32.5 decibels in the left ear. Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear. 

Applying the results of the August 2012 examination to Table VI of the VA regulations yields a Roman numeral value of II in both ears. Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a 0 percent disability evaluation. 38 C.F.R. § 4.85, 4.86.

As the Veteran's hearing loss, when calculated using Table VII, does not warrant a compensable disability evaluation over 0 percent his claim for an increase is denied. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's hearing loss has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria. The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level II hearing loss bilaterally. When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss. A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. The criteria for a 0 percent evaluation for the Veteran's bilateral hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 


TDIU

The Veteran asserts that his physical condition has deteriorated to the point that he is no longer able to work. A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R.   § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Provided, that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of the VA rating schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340 , 3.341, 4.16.

Currently, service connection is in effect for depressive disorder associated with diabetes mellitus, rated as 70 percent disabling from March 2008; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from March 2004; hypertension associated with diabetes mellitus, rated as 10 percent disabling from March 2004;  peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, rated as 10 percent disabling from March 2004;  peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, rated as 10 percent disabling from March 2004; peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, rated as 10 percent disabling effective form March 2004; peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, rated as 10 percent disabling effective from March 2004; tinnitus, rated as 10 percent disabling from August 2010; and  bilateral hearing loss rated as noncompensable (0 percent) disabling from August 2010. 

The combined disability rating for the Veteran's service-connected disabilities is  60 percent for the period from March 2004, forward; and 90 percent for the period from August 2010, forward. See 38 C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral factor). The Veteran has also been deemed entitled to special monthly compensation under 38 U.S.C. §§1114(k) and 38 C.F.R. §§ 3.350(a). Most of the service-connected disabilities have been adjudicated as associated with a common etiology, diabetes mellitus. Thus, the schedular criteria for a TDIU are met as the Veteran's service connected disabilities combine to at least 70 percent with at least one disability that is rated at 40 percent or more. See 38 C.F.R. § 4.16.

In the Veteran's October 2008 application for a TDIU, the Veteran stated "I can no longer get suitable employment as a direct result of my disabilities." The Veteran noted that his last date of employment was in December 2003 and that he quit due to peripheral neuropathy. The Veteran also stated that he had depression which made employment "unforeseeable." The Veteran testified that due to his mental condition he has difficulties concentrating, being isolated, being around and in crowds, and being exposed to excessive noise. 

The Veteran's highest level of educational attainment is one year of high school with a GED. Occupational histories in the claims file indicate that after leaving the military the Veteran worked in a warehouse then a power company from where he retired in 2002. The Veteran subsequently secured a position with a hardware company that he was unable to maintain due to his inability to set up concrete for eight hours a day or walk for long periods of time.  

A May 2012 VA examination report states that the Veteran's diabetes mellitus impacts his ability to work because he tires easily. With regards to the Veteran's hypertension the examiner stated that the Veteran's disability impacts his ability to work when he misses medication because he gets headaches. Finally the examiner noted the Veteran's peripheral neuropathy impacts the Veteran's ability to work because he loses his sense of grip and drops things easily. An August 2012 VA examination reports notes the Veteran is unable to hear well and this impacts the Veteran's daily life and ability to work. 


ORDER


Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to a compensable disability evaluation in excess of 0 percent for bilateral hearing loss is denied.

Entitlement to a TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


